RÉPUBLIQUE DU CONGO

MINISTÈRE DE L'ÉCONOMIE FORESTIÈRE
ET DE L'ENVIRONNEMENT

Congolaise Industrielle des Bois

ETUDE SOCIO-ECONOMIQUE DE L’UFA KABO

JMN CONSULTANT

Version Finale
Juin 2005

Planification et développement durable

Votre partenaire du développement en Afrique Centrale

JMN CONSULTANT

JMN Consultant Sarl - France
Sarl au capital de 7 623 €

RCS Rochefort B 392 643 300
N'siret 392 643 300 00016
Code APE 731Z

43 A Rue de Puyravault

F- 17 700 Saint Georges du Bois

tablissement JMN - Cameroun
egistre du Commerce RC 1394

À 98 L 1222 CP 382/L
*Contribuable P076000131587U

17, rue de l'Ambassade d'Israël
uartier Bastos BP 15 590 Yaoundé
ameroun Tel/Fax: (237) 221 42 35
SM directeur: (237) 996.17.83.

Succursale JMN Tchad

RCCM N°: TCH-NDJ/2002/B/652
BP 324 N'Djaména - Tchad

Cel : (235) 28 72 52

Courriel : jmntchad@yahoo.fr
Etude socio-économique pour les plans d'aménagement
des UFA Pokola, Kabo, Loundoungou et Toukoulaka

Etude socio-économique de l'UFA Kabo

HISTORIQUE DU DOCUMENT

version 1 Octobre 2004

version 2 Mars 2005

Version 3 Juin 2005

Étude socio-économique - UFA Kabo

PRÉAMBULE

Ce rapport est complémentaire de l'étude socioéconomique qui a été préparé dans le cadre
de la préparation des plans d'aménagement des différentes UFA et UFE mises en
concession à la CIB par l'Etat Congolais.

Il s’agit, dans ce tome Il, de porter un regard spécifique sur la situation sociale de l'UFA
Kabo. Au-delà de l'analyse des impacts positifs et négatifs de l'exploitation forestière de
l'UFA Kabo sur le milieu humain, on fera des propositions de mesures d'atténuation et/ou de
compensation visant à réduire les conséquences négatives de l'exploitation sur ce milieu, ou
au contraire des propositions de mesures visant à améliorer les résultats positifs au plan
socioéconomique.

D'autres études spécifiques à chaque UFA sont ainsi prévues pour compléter l'étude
socioéconomique qui est jointe au plan d'aménagement de chaque concession.

En outre, le processus devant passer par l'approbation des différents plans d'aménagement
des UFA et UFE de la CIB doit aboutir dans un délai raisonnable à la certification FSC et à la
certification ISO 14 000.

Ce document doit être lu comme une analyse objective de la situation actuelle de
l'environnement humain de l'UFA Kabo. Il propose des recommandations pour améliorer la
situation existante qui, par bien des aspects, se trouve être déjà en avance sur la plupart
des autres compagnies travaillant dans le même secteur d'activité au Congo et dans
la sous-région Afrique Centrale.

La CIB fait figure, depuis plusieurs années, de pionnier dans le domaine de la gestion
durable des ressources forestières en Afrique Centrale et ses actions sont souvent citées en
exemple comme une collaboration positive entre une entreprise privée majeure, une
administration nationale et « la Wildlife Conservation Society » une ONG internationale de
conservation. Dans le même temps, appartenant à un grand groupe international spécialisé
dans l'exploitation et le commerce des bois tropicaux, la CIB a le devoir de veiller à ce que
son image internationale soit la meilleure possible afin de ne pas prêter inutilement le flanc à
des critiques qui ne pourraient avoir que de funestes conséquences sur ses affaires.

Remerciements

Il'est de tradition de remercier ceux qui vous ont bien accueilli. Les remerciements qui sont
portés ici vont bien au-delà de ces simples considérations protocolaires. Ils sont l'expression
de notre reconnaissance vis-à-vis de l'accueil réservé à l'équipe des consultants par les
paysans rencontrés dans le cadre des réunions de consultations publiques.

Nos remerciements sont aussi la reconnaissance des consultants aux acteurs pour leur avoir
permis d'apprendre sur les hommes et les femmes riverains à l'UFA Kabo.

Nous tenons à remercier les dirigeants de la Congolaise Industrielle de Bois pour avoir mis à
notre disposition les moyens de travail nécessaires à la réalisation de la mission.

Nos remerciements vont également aux responsables et chercheurs de WCS/MEFE
PROGEPP pour la mise à disposition des résultats de leurs recherches.

Nous remercions également toutes les personnes rencontrées qui ont préféré rester dans
l'anonymat tout en apportant à l'étude leur concours.

Enfin nos remerciements aux dirigeants de la Congolaise Industrielle des Bois pour leur
disponibilité, l'intérêt attaché à l'étude et leur sens des relations humaines.

L'équipe du consultant ayant réalisé cette étude socioéconomique était composée de M.
Jean-Marie NOIRAUD, coordonnateur, et de M. Prosper NGOMA, sociologue, assisté par M.
Erith NGATCHOU, agronome.

JMN Consultant CIB 3
Étude socio-économique - UFA Kabo

Résumé exécutif

Contexte et justification

1.

Devant compléter le plan d'aménagement en cours de préparation pour la mise en
exploitation prochaine de l'UFA Kabo, la CIB a commandé une étude socioéconomique
complémentaire au cabinet JMN Consultant pour cette concession. Ce second tome
porte un regard plus spécifique sur les questions sociales de l'UFA, du centre urbain aux
différents villages et campements de la zone en passant par l'usine et les chantiers.
L'étude socioéconomique est un élément indispensable de la documentation devant
permettre à la CIB de faire approuver le plan d'aménagement qu'elle prépare, puis de
demander la certification FSC et la certification ISO 14001 dès que possible. Les
recommandations en matière de mesures d'atténuation des impacts et de plan social
pourront être mises en application dès le début de l’année 2005 pour donner le temps
nécessaire à une véritable appropriation interne.

Il est essentiel de souligner que le processus d'élaboration du plan d'aménagement et
celui devant aboutir à la certification sont avant tout basés sur un ensemble de
documents de référence: les textes de loi en vigueur au Congo (forestière,
environnementale, fiscale, sociale, sanitaire, etc.), les travaux préparatoires au plan
d'aménagement de chaque UFA, l'étude écologique, les conventions internationales, les
conventions de partenariat, les conventions collectives et autres accords particuliers, etc.
Ils sont aussi basés sur la documentation constituée quotidiennement pour le suivi de la
circulation des produits forestiers et par tous les rapports périodiques d'activité et de suivi
des différents intervenants chargés des questions techniques en matière de forêts, de
bois transformés ou de faune, mais aussi de routes, de travaux de construction, de
gestion des déchets, de gestion commerciales, sociales et sanitaires, ou encore de
gestion des effluents et des zones d'implantation, etc.

On pourrait résumer tout ce travail en une simple formule : « écrire ce qu'on fait et faire
ce qu'on écrit » sachant que les écrits restent et peuvent être consultés à tout moment.

Etats des lieux

5.

installée au nord Congo depuis près de trois décennies, les activités de la CIB ont
progressivement évolué conformément aux dispositions de la loi forestière. De la simple
exploitation des grumes, les activités de la CIB consistent aujourd'hui en la
transformation sur place de la plus grande partie de la production destinée à
l'exportation.

Cette mutation de l’entreprise a entraîné et continue à entraîner une forte concentration
humaine dans les sites de transformation et les bases vies de l’entreprise. Entre 1999 et
2003, la population des sites d'exploitation de la CIB n’a cessé d'augmenter. Sur tous les
sites, l'accroissement du nombre d'habitants a été très important pendant les cinq
dernières années : à Pokola, la population a presque doublé, passant de 7.200 habitants
en 1999 à 12.634 habitants en 2003; il en est de même à Kabo où l'on comptait 2.664
habitants en mars 2003 contre 1.406 habitants en 1999. Ndoki1 et Ndoki2 n'ont pas
échappé à cette progression puisque la population de l’un et l’autre site d'exploitation se
sont accrus de plus d’un tiers avec respectivement 900 habitants en 1999 et 1.205 en
2003 pour Ndoki1 et 616 habitants en 1999 contre 991 en 2003 pour Ndoki2.

Cette population est à majorité jeune (la tranche d'âge de 0 à 5 ans vient au premier rang
en effectifs des différentes tranches d'âge de Kabo) et de niveau scolaire faible.

JMN Consultant CIB 4
Étude socio-économique - UFA Kabo

8. Le système scolaire des villages riverains à l'exploitation forestière se caractérise par un
manque chronique d'enseignants et de matériel didactique, des infrastructures scolaires
en nombre insuffisant. La CIB contribue aujourd’hui grandement à l'amélioration de ce
système par la construction de nouvelles salles de classe.

9. Les conditions d'hygiène et d'assainissement connaissent une dégradation du fait de
l’arrivée de populations migratoires pauvres, à la recherche d'emplois, s’'installant là où
elles peuvent, reproduisant ainsi les phénomènes des bidonvilles que l'on rencontre dans
la plupart des centres urbains.

10. L'accès à l'eau potable reste difficile pour les villageois qui ne vivent pas dans les bases
vies de l'entreprise qui, elles, en sont pourvues. Du fait de l'augmentation rapide des
populations, le nombre de points d'eau dans les bases est devenu insuffisant. Leur
renforcement est aujourd’hui rendu nécessaire.

11. L'entreprise a largement contribué à l'amélioration de soins de santé de toutes les
populations riveraines à l'exploitation forestière (travailleurs et non travailleurs) en
installant dans chaque base vie, un dispensaire. Le centre médico-social de Pokola est le
mieux équipé de tout le département de la Sangha et son rayon d'action dépasse de loin
les frontières du département. Le taux de fréquentation des centres médicaux de
l'Entreprise est de 72%.

12. Des tests anonymes réalisés sur tous les travailleurs de la CIB ont donné un taux de
séropositivité de 11 % (service médical CIB). Ce taux est probablement supérieur pour
l'ensemble des populations de Pokola et de Kabo. Les semi-nomades (les pygmées)
sont à leur tour victimes du sida, conséquences de relations sexuelles plus courantes
entre les femmes pygmées et les bantous. La prostitution et la consommation d'alcool
restent très élevées dans les bases vie en particulier pendant les périodes de paye,
contribuant ainsi à la propagation des MST/SIDA.

13. Les accidents de travail sont faibles compte tenu du nombre d'employés (1900) et de la
nature des activités de l’entreprise : abattage des arbres, transport des grumes, sciage,
affütage, etc. Au cours du premier trimestre 2004, l’entreprise a enregistré quelques cas
d'accidents de travail mortels (0,5%). Au cours de la même période, les invalidités
permanentes consécutives aux accidents de travail ont représenté presque 2% et les
incapacités temporaires un peu plus de 23%. L'amélioration de la sécurité dans les
chantiers et dans les scieries doit rester une priorité.

14. Les conditions de logement des travailleurs sont bonnes, notamment pour ceux des
travailleurs qui occupent les habitations de 3°” génération (construites en briques de
terre cuites). Cependant, le nombre de logement disponibles est insuffisant et des
travailleurs logent encore « chez l'habitant », dans les conditions moins bonnes que leurs
collègues logés par l'entreprise. Un programme de construction de logements de la 3°"°
génération est en cours pour combler le déficit.

15. La politique de recrutement de l’entreprise (les employés viennent de tous les
départements), fait des bases vies de l’entreprise, des Congo en miniatures. Ce fait est
remarquable et mérite d'être souligné pour un pays qui a connu des conflits armés
répétitifs sur fond de conflits interethniques. Les femmes ne constituent pas un effectif
important au sein de la CIB. Mais toutes celles qui bénéficient d’une qualification sont
employées par l’entreprise, principalement des épouses de travailleurs.

16.Le rôle de la CIB dans la promotion sociale des populations semi-nomades est
remarquable : à catégorie sociale égale, les pygmées gagnent le même salaire que les
travailleurs bantous et bénéficient également des mêmes avantages sociaux (logements,
santé, primes, congés, etc.). Mais le salariat des hommes pygmées rallonge le temps de
travail de leurs femmes, contraintes à nourrir quotidiennement et seules la cellule
familiale.

17. Les paiements des salariés se font encore de la main à la main. Cette pratique, dans un
contexte social dominé par l'idéologie de la parenté, ne pousse pas à l'épargne.

JMN Consultant CIB 5
Étude socio-économique - UFA Kabo

18.

19.

20.

21.

22.

23.

24.

25.

26.

L'importance de la masse salariale pour toutes les UFA de la CIB (plus de FCFA:
250.000.000 par mois) justifie largement la venue d'une banque à Pokola.

L'économie de ponction (chasse, pêche, cueillette) reste importante compte tenu des
habitudes alimentaires des populations locales et migrantes. Les produits de cette
économie viennent compléter et diversifier l'alimentation des populations. L'économie de
ponction tend à devenir plus importante avec l’arrivée des populations migrantes.

La chasse est désormais réglementée, cela en cohérence avec la politique de gestion
durable des ressources forestières et environnementales adoptée par le Gouvernement,
relayée au niveau local par l'exploitant forestier et par toutes les autres structures
présentes dans l’UFA. En très net recul, le braconnage reste encore présent, favorisé
indirectement par l'exploitation forestière : ouverture des pistes, forte attraction exercée
sur les populations à la recherche d'emplois, salaires réguliers des employés.

Les activités induites par l'entreprise sont le petit commerce, la production de charbon, la
production de briques, le maraîchage et les activités de sous-traitance.

Les activités agricoles et d'élevage restent à la dimension des besoins d’autosubsistance
des unités domestiques (cellules familiales). Les superficies cultivées dépassent
rarement 0,5 ha. L'élevage se limite à quelques têtes d'ovins et caprins, la volaille à
quelques poulets et canards. L'existence d’un marché solvable que constituent les
salariés de la CIB incite au développement de l’agriculture, mais aussi de l'élevage.

La présence des éléphants dissuade tout effort significatif pour la promotion de
l'agriculture. Cette situation renforce la dépendance alimentaire actuelle des populations
riveraines à l'égard des produits vivriers importés d'autres régions. Cette situation
renforce le caractère embryonnaire de l’agriculture dans cette zone.

Pour une gestion transparente des impacts nés de l'exploitation forestière, il n'existe pas
de cadre formel de concertation qui réunit les différentes parties prenantes riveraines.
Ces impacts sont résumés dans les tableaux des pages suivantes.

Un cadre de concertation et de gestion commune des questions sociales de l'UFA et des
différents regroupements humains doit être mis en place comprenant l’ensemble des
parties prenantes.

De même, une cellule chargée des questions socioéconomiques doit être recrutée et
chargée d'apporter les appuis nécessaires à l’organisation et au développement
harmonieux des activités sociales et socioéconomiques.

Une série d'actions visant à l’atténuation des impacts négatifs et à la bonification des
impacts positifs est proposée dans une perspective constante de pérennisation de
l'exploitation forestière de l'UFA tout en permettant le respect des impératifs de
conservation de la biodiversité.

JMN Consultant CIB 6
